Citation Nr: 1813243	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disability, diagnosed as chronic knee strain. 

3.  Entitlement to service connection for hemorrhoids, to include as secondary to the service-connected irritable bowel syndrome (IBS). 

4.  Entitlement to a compensable initial disability evaluation for service-connected status-post left ankle peroneal tendon repair (left ankle disability). 

5.  Entitlement to an initial disability evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine (cervical spine disability). 







REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to October 2005, December 2005 to June 2008, and October 2008 to December 2009.  This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Boston, Massachusetts has jurisdiction of the current appeal.

In May 2017, the Board remanded this case for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 Travel Board hearing.  As such, the Agency of Original Jurisdiction (AOJ) complied with the May 2017 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  A transcript of this hearing is of record.
  





FINDINGS OF FACT

1.  At the November 2017 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the substantive appeal to the claim for service connection for bilateral hearing loss.

2.  The Veteran has chronic bilateral knee strain that is related to active duty service.

3.  The current hemorrhoids disability is proximately due to the Veteran's service-connected IBS.

4.  The Veteran's left ankle disability has been productive of painful noncompensable limitation of motion, with feelings of weakness or instability, as well as flare-ups and resulting functional impairment of difficulty with prolonged standing, walking, and climbing stairs.  

5.  The Veteran's left ankle disability has not been productive of ankylosis, malunion, astralagectomy, marked limited motion, or the functional equivalent thereof.

6.  The Veteran's cervical spine disability has not been productive of incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, combined range of motion limited to 170 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or the functional equivalent thereof.

7.  The Veteran has right upper extremity radiculopathy associated with the cervical spine disability, which is productive of mild incomplete paralysis of the upper radicular group. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral knee strain have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  Resolving reasonable doubt in the Veterans' favor, the criteria for service connection for hemorrhoids, as secondary to the service-connected IBS, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 10 percent, but not in excess thereof, for service-connected status-post left ankle peroneal tendon repair have been met for the entire rating period on appeal.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5271 (2017).

5.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate evaluation of 20 percent for right upper extremity radiculopathy, associated with the service-connected cervical spine disability, are met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8510 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Bilateral Hearing Loss

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative by telling the Board of the decision to withdraw on the record at a Board personal hearing.  Id.  

At the November 2017 Board personal hearing, prior to the promulgation of a decision by the Board, the Veteran informed the Board on the record that he wished to withdraw the appeal for the issue of service connection for bilateral hearing loss.  As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Because the Veteran's claims for service connection for hemorrhoids and a bilateral knee disability are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues.  See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.156, 3.159.

As to the claims for higher initial ratings for the left ankle and cervical disabilities, in an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service medical records and VA treatment records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran was afforded VA examinations of the left ankle and cervical spine.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for a Bilateral Knee Disorder

The Veteran seeks service connection for a bilateral knee disorder.  He contends that his bilateral knee disorder is related to service.  The record reflects that the Veteran has a current bilateral knee disability of bilateral knee strain.  See, e.g., January 2017 VA examination report. 

For the reasons discussed below, the Board finds that the evidence is in relative equipoise that the current bilateral knee disability was incurred in service. 

Service treatment records show that the Veteran sustained left knee injury and had complaints of bilateral knee pain during service.  

The Veteran underwent a VA examination of the knees in January 2017.  The diagnosis was "knee strain of both knees." It was opined that the bilateral knee disability is at least as likely as not incurred in or caused by service.  It was reasoned that service treatment records document complaints of bilateral knee pain and injury in service, and that the current complaints are consistent with the in-service bilateral knee complaints. This indicates that the Veteran suffers from a chronic knee strain.  In the Board's view and under the circumstances of this case, the characterization of this condition as "chronic" satisfies the basic requirement for a current disability even though no underlying pathology of the knees, such as arthritis, was observed. 

The Board finds that the January 2017 VA opinion is highly probative with respect to service connection for a bilateral knee disability, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 21 Vet. App. 303; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the January 2017 VA opinion report provides competent, credible, and probative evidence which shows that the current bilateral knee disability was incurred in service.  There is no contrary medical evidence or medical opinion of record.

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral knee disability is warranted as directly incurred in service.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).

Service Connection for Hemorrhoids

The Veteran seeks service connection for hemorrhoids, claimed as secondary to the service-connected IBS.  The record reflects that the Veteran has a current diagnosis of hemorrhoids.  See, e.g., January 2017 VA examination report. 

The Board finds that the evidence is in equipoise as to whether the Veteran's hemorrhoids disability was caused proximately due to the service-connected IBS.  The evidence includes a January 2017 VA hemorrhoids examination report which includes an opinion that the current hemorrhoids disability is at least as likely as not proximately due to or the result of the service-connected IBS.  It was reasoned that hemorrhoids develop when the veins in the anus stretch, bulge, and swell under pressure.  This can develop from increased pressure in the lower rectum due to straining during bowel movements and sitting for long periods of time on the toilet.  It was explained that IBS is a condition that causes chronic diarrhea/constipation and can lead to excessive straining and sitting on the toilet as well as frequent wiping of the anal area leading to development of hemorrhoids.  The VA examiner noted that the Veteran's IBS puts him at increased risk for developing hemorrhoids.

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hemorrhoids is warranted as secondary to the service-connected IBS.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 3.310.

Disability Rating Legal Authority

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
	
Higher Initial Disability Rating for Left Ankle Disability

The Veteran is in receipt of a noncompensable (zero percent) rating for the service-connected left ankle disability under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5271, which evaluates limited motion of the ankle.  Ratings under this code are available at 10 percent for moderate limited motion and 20 percent for marked limited motion.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Alternative and additional Diagnostic Codes for the ankle are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint. In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Under 38 C.F.R. § 4.71a, DC 5270, ankylosis of the ankle in plantar flexion less than 30 degrees is rated at 20 percent; ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees is rated at 30 percent; and ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity is rated at 40 percent.

Under 38 C.F.R. § 4.71a, DC 5272, ankylosis of the subastragalar or tarsal joint is rated at 10 percent for ankylosis in good weight-bearing position and at 20 percent for ankylosis in poor weight-bearing position.

Under 38 C.F.R. § 4.71a, DC 5273, malunion of the os calcis or astralagus is rated at 10 percent for moderate deformity and 20 percent for marked deformity. 

Under 38 C.F.R. § 4.71a, DC 5274, astragalectomy is rated at 20 percent.

In his March 2012 notice of disagreement, the Veteran asserted that he had weakness, instability, stiffness, soreness, and feelings of giving way in the left ankle, as well as loss of feeling at the site of the left ankle surgery.  See also April 2017 Veteran statement; November 2017 Board hearing transcript; January 2018 Veteran statement. 

The Veteran underwent a VA examination in August 2010 where he reported left ankle pain, stiffness, instability, and intermittent feelings of giving out.  Upon examination, left ankle dorsiflexion was measured at 20 degrees, and plantar flexion was measured at 45 degrees, to include as due to pain and after repetitive use testing.




The Veteran underwent a VA examination in January 2017 where he reported left ankle pain, with flare-ups in the morning and with running, as well as functional impairment including difficulty with prolonged standing, walking, and climbing stairs.  Upon examination, left ankle dorsiflexion was measured at 20 degrees, and plantar flexion was measured at 45 degrees, to include as due to pain and after repetitive use testing.  The Veteran had normal strength in left ankle muscles, with no evidence of muscle atrophy.  The Veteran had no left ankle instability or dislocation suspected. 

Upon review of the evidence of record, the Board finds that the Veteran's left ankle disability more nearly approximates a 10 percent rating.  When a disability demonstrates actually painful, unstable, or malaligned joints, due to healed injury, it is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.

In this case, the Veteran has provided credible lay evidence that he experiences left ankle pain with feelings of weakness or instability, as well as flare-ups and resulting functional impairment of difficulty with prolonged standing, walking, and climbing stairs.  For these reasons, the Board finds that a compensable 10 percent rating is warranted for the Veteran's left ankle disability under 38 C.F.R. § 4.59.  See also See DeLuca, 8 Vet. App. at 204-07.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right ankle disability.  His current 10 percent rating is warranted for painful noncompensable limitation of motion and contemplates moderate limited motion.  Higher or additional ratings are available for ankylosis, malunion, astralagectomy, marked limited motion, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, malunion, or astralagectomy.  As discussed above, VA defines marked limited motion as dorsiflexion limited to less than 5 degrees or plantar flexion limited to less than 10 degrees.  In contrast, the Veteran's dorsiflexion has never been measured at less than 20 degrees, and plantar flexion has never been measured at less than 45 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  This is within VA's guidelines for moderate limited motion and not the equivalent of marked limited motion.  The January 2017 VA examination included testing of pain on weight-bearing and nonweight-bearing, as well as with passive and active motion consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  Furthermore, the January 2017 VA examination report demonstrates that the Veteran does not require assistive devices as a result of the left ankle disability.  The Board does not find that his symptoms are the functional equivalent of the criteria for higher ratings.  In assigning the higher 10 percent rating, the Board has considered all of the Veteran's reported symptoms, to include flare-ups, and resulting functional impairment.  For these reasons, the board finds that in evaluation in excess of 10 percent is not warranted for the Veteran's left ankle disability.  38 C.F.R. §§ 4.3, 4.7.

Finally, the record shows that the Veteran has a scar associated with the left ankle disability; however, the January 2017 VA examiner specifically assessed that the scar was neither painful or unstable, and that the total area of the scar is less than 39 cm; therefore, the Board finds that a separate compensable rating for the scar under DC 7801 or DC 7804 is not warranted.  38 C.F.R. § 4.118 (2017).

Higher Initial Disability Rating for Cervical Spine Disability

The Veteran claims an increase to her 10 percent rating for the service-connected cervical spine disability.

 The Veteran is currently in receipt of a 10 percent disability rating for her service-connected cervical spine disability under 38 C.F.R. § 4.71a, DC 5242, degenerative arthritis.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002). 

Under the General Formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degree but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  The next higher rating of 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code. 

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Under this formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A higher rating of 40 percent is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In statements dated in April 2012, May 2012, and April 2017, the Veteran reported that he has neck stiffness and feelings of cracking, as well as neck pain that radiates to the right upper extremity, which causes difficulties with driving and sleeping.  At the November 2017 Board hearing, the Veteran reported neck pain that radiated to the right arm, with numbness in the right upper extremity.  In a January 2018 statement, the Veteran reported constant pain radiating down the right arm and causes numbness in the fingers, as well as flare-ups where the neck muscles seize and causes immobility for days to weeks.  The Veteran also reported that he had tenderness and cervical spasm, as part of the initial diagnosis by a neurologist in 2007.  

The Veteran provided a May 2012 statement by his father, who indicated that the Veteran had a flare-up of the cervical spine disability during Christmas in 2010, where he was limited as to activity for several days following these episodes due to pain and discomfort in the neck area. 

The Veteran underwent a VA examination in August 2010 where he reported neck pain and stiffness.  Upon examination, the Veteran had forward flexion of the cervical spine to 50 degrees, left lateral flexion to 45 degrees, right lateral flexion to 45 degrees, left lateral rotation to 80 degrees, and right lateral rotation to 80 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  Neurological examination of the upper extremities was within normal limits.  The August 2010 VA examiner assessed no effect of the cervical spine disability of the Veteran's activities of daily living.  The examiner diagnosed multilevel degenerative disc disease of the cervical spine. 

At the August 2012 VA cervical spine examination, the Veteran reported daily neck pain, flare-ups every two months, which improved over the course of one to two weeks.  During the flare-ups, the Veteran reported difficulty rotating his head and cannot look over his shoulder.  Upon examination, the Veteran had forward flexion of the cervical spine to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, right lateral flexion to 45 degrees, left lateral rotation to 80 degrees, and right lateral rotation to 80 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  The Veteran had localized tenderness of the cervical spine, and the Veteran did not have guarding or muscle spasm of the cervical spine.  Neurological examination of the upper extremities was within normal limits, and the Veteran did not have IVDS. The Veteran denied any functional impairment due to this disability.

At the January 2017 VA examination, the Veteran reported daily neck pain, and that in February 2015, he developed numbness and pain in the right arm.  The Veteran also reported daily flare-ups, and functional impairment as a result of difficulty looking over the right shoulder.  Upon examination, the Veteran had forward flexion of the cervical spine to 45 degrees, extension to 35 degrees, left lateral flexion to 40 degrees, right lateral flexion to 35 degrees, left lateral rotation to 80 degrees, and right lateral rotation to 80 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  The VA examiner noted that the range of motion measurements cause functional loss that affects the Veteran's ability to look up and behind.  The Veteran had no guarding or muscle spasm of the cervical spine.  Neurological examination of the upper extremities was within normal limits, except for right upper extremity radiculopathy with resulting mild incomplete paralysis of the upper radicular nerve group.  The Veteran did not have IVDS. 

A May 2016 private MRI shows that the Veteran had normal lordosis, with multilevel degenerative changes and moderate right neural forminal stenosis and mild spinal canal stenosis.

A June 2016 private treatment record shows neck pain with right arm tingling and numbness.  Upon examination, cervical spine range of motion was preserved to flexion, extension, rotation, and lateral bending, with mild pain noted with extension and lateral bending to the right.  Upper range of motion was preserved to flexion, extension, rotation, and lateral bending without significant pain. 

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's cervical spine disability.  His current 10 percent evaluation is based on limited motion.  Higher evaluations are available for incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, combined range of motion limited to 170 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or the functional equivalent thereof.  There is no indication of incapacitating episodes or ankylosis.  Forward flexion has not been measured at less than 40 degrees and combined range of motion has not been measured at less than 300 degrees at any point during the appeal period.  While the Veteran reported episodes of immobility as a result of the cervical spine disability, the record does not show incapacitating episodes of physician-prescribed bed rest.  The record does no show medical findings of muscle spasm severe enough to cause to result in abnormal gait or abnormal spinal contour.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's cervical spine disability.  38 C.F.R. §§ 4.3, 4.7.

Separate Rating for Right Upper Extremity Radiculopathy
Associated with Cervical Spine Disability

At the time of the November 2017 Board hearing, the Veteran presented testimony that he suffered from right upper extremity neurological impairment related to his service-connected cervical spine disability.  Indeed, as was noted in above and will be discussed in more detail below, the medical evidence reveals a diagnosis of cervical radiculopathy of the right upper extremity.  Under the General Formula for rating spinal disabilities, Note (1) provides: "Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). As such, the Board has jurisdiction to assess whether a separate rating may be assigned for the cervical radiculopathy of the right upper extremity.

The Board has considered whether a separate rating is warranted for right upper extremity radiculopathy involving the right upper radicular group under 38 C.F.R. § 4.124a, DC 8510, which provides that a 20 percent disability rating is warranted for mild incomplete paralysis of the upper radicular group.  A 40 percent disability rating is warranted for moderate incomplete paralysis of the upper radicular group.  A 50 percent disability rating is warranted for severe incomplete paralysis of the upper radicular group.  A disability rating of 70 percent is assigned for complete paralysis of the upper radicular group.  The record reflects that the Veteran is right hand dominant.

As discussed above, the Veteran has reported pain and numbness in the right upper extremities since February 2015.  See, e.g, January 2017 VA examination report; November 2017 Board hearing transcript.  The January 2017 VA spine examination report assessed has right upper extremity radiculopathy associated with the cervical spine disability, and indicated that the right upper extremity radiculopathy causes mild incomplete paralysis of the right upper radicular group.  In a January 2018 statement, Dr. E.T. opined that the Veteran has paresthesias down the right arm into the hand, which were caused by disc problems in the cervical spine.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 20 percent disability rating is warranted for right upper extremity radiculopathy associated with the cervical spine disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a (General Rating Formula for Diseases and Injuries of the Spine, Note (1)), 4.124a, DC 8510.  

















						[CONTINUED ON NEXT PAGE]
ORDER

The appeal on the issue of entitlement to service connection for bilateral hearing loss has been withdrawn and is dismissed.

Service connection for bilateral chronic knee strain is granted. 

Service connection for hemorrhoids, as secondary to the service-connected IBS, is granted, subject to the laws and regulations governing the payment of VA benefits.

For entire appeal period, an initial evaluation of 10 percent, but not in excess thereof, for status-post left ankle peroneal tendon repair is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine is denied.

A separate evaluation of 20 percent for right upper extremity radiculopathy, associated with the service-connected cervical spine disability, is granted subject to the laws and regulations governing the payment of VA benefits.




_____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


